DYKMAN, J.
In pursuance of a written stipulation, an abstract question of law, involving the construction of an obscure statute, was submitted to a justice of the supreme court. The stipulation was not accompanied by a statement of facts upon which a controversy was dependent, nor by an affidavit, that the controversy was real; and it did not appear that there was any controversy, or that the submission was for the purpose of determining the rights of the parties. The judge decided the question, and wrote an opinion, but no order or judgment has been entered upon such decision; but the defendant has appealed from the decision of the judge, in pursuance of a right so to do, reserved in the stipulation. Upon this statement, the proceeding is plainly extrajudicial. There is no authority for the submission of a question to a judge. By section 1279 the parties to a question in difference, which may be the subject of an action, may agree upon a case containing a statement of the facts upon which a controversy depends, and present a written statement thereof to a court of record; but the case must be accompanied by an affidavit that the controversy is real, and that the submission is in good faith, for the purpose of determining the rights of the parties. None of these requirements received compliance in this case, and the submission was not to the court. There was therefore no case in court. The parties agreed to request a judge to answer a legal question, and he complied with their solicitation.
Even less have we any jurisdiction. This is an appellate tribunal, and cases come to us upon appeal from orders or judgments in actions or special proceedings. There is no statute or practice, to our knowledge, authorizing an appeal from a mere decision. We can make no judgment upon this appeal that can be enforced, and courts do not act as advisory tribunals.
However, as the question of jurisdiction or irregularity was not raised upon the argument, and the parties may abide by our opinion, we have concluded to examine the question submitted, which is this: Under the law of New York, as it stood in September, 1891, could a manufacturing corporation organized under the act of February, 1848, in contemplation of insolvency, make a general assignment for the benefit of creditors, without preferences? The answer to this question depends upon the interpretation to be placed upon section 48 of chapter 564 of the Laws of 1890, which is this:
*111“No corporation which shall have refused to pay any of Its notes or other obligations when due, in lawful money of the United States, for any of its officers or directors shall assign any of its property to any of its officers, directors or stock-holders, directly or indirectly, for the payment of any debt, and no officer, director or stock-holder thereof shall make any transfer or assignment of its property or any stock therein to any person in contemplation of its insolvency; and every such transfer or assignment to such officers, directors, or other persons, or in trust for them or for their benefit, shall be void.”
This statute must be construed so as to effectuate the intention of its framers, and obviate the evils anticipated by the legislature. At the head of the section preceding the lines quoted are these words: “Certain Transfers of Stock and Property Prohibited.” Then follows the language quoted. The first part of the section applies to •corporations as bodies politic, and the second to the officers ■ and stockholders of such bodies. Both paragraphs commence with negative and prohibitive words. The first prohibits corporations which have refused to pay their obligations when due, and their officers and stockholders, from assigning any of its property to its officers, directors, or stockholders for the payment of any debt. So far, all is plain, and no effort at interpretation can make it more perspicuous. The question for our solution springs from the second paragraph, which prohibits officers and stockholders of a corporation from making any transfer or assignment of its property, or any stock therein, to any person, in contemplation of its insolvency. The -contention of the appellants is that while this portion of the section prohibits an assignment by the officers and stockholders of a corporation of the corporate property and stock, yet the prohibition does not extend to the body corporate, and it may yet make such an assignment. We cannot yield our assent to such a construction of this portion of the section. In our view, it was the intention of the legislature to prohibit an assignment of the property of an insolvent corporation to any person, in contemplation of insolvency. Corporations are artificial, intangible bodies, and can only act through their officers or agents; and, as the officers are prohibited from acting, it was the plain intention to prohibit the action. While it is conceivable that a corporation may exist without officers, and may act by agents who are not officers, yet it is inconceivable that the legislature would prohibit ah assignment by officers, and yet entertain a latent intention to permit such assignment by the corporation in some unusual and undefined manner. If the legislature intended to permit an assignment by a corporation in contemplation of insolvency, it was an idle ceremony to prohibit the execution of the instrument in the usual manner by the officers of the company. The statute must be allowed a wider range. Its design was to prevent the transfer of corporate property in fraud of creditors, and it would be poor protection to them to prohibit an assignment by officers, and allow it by the corporation. Without further pursuit of the question, we concur in the views of Mr. Justice Parker, (24 N. Y. Supp. 693,) and conclude that the question submitted should be answered in the negative. All concur.